Title: From Thomas Jefferson to Jones & Howell, 9 August 1808
From: Jefferson, Thomas
To: Jones & Howell


                  
                     Messrs. Jones & Howell 
                     
                     Monticello Aug. 9. 08. 
                  
                  I expect that mr Barnes on the 6th. inst. remitted you on my account two hundred & eighty two Dollars 67. cents now due for former supplies. I am to pray you now to send for me to the address of Gibson and Jefferson in Richmond two tons of nailrod assorted as usual, and 2½ hundred of bar iron of a tough quality. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               